Worden, J.
This was an action by the appellees against the appellant, upon a note and an account.
Issue, trial by jury, and verdict for - the plaintiffs for six hundred and twenty-seven dollars and eighty cents. The plaintiffs remitted all of the above sum except one hundred and fifty dollars, and took judgment for the latter sum and costs.
The defendant moved for a new trial, but his motion was overruled.
There is no question whatever presented by the record. The evidence is not in the record, nor are the instructions of the court. No question arising during the progress of the trial was reserved, nor is any question raised upon the pleadings. There is nothing to be considered but the amount of damages which should be assessed.
The judgment below is affirmed, with costs and ten per cent, damages.